Citation Nr: 0414344	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  02-00 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss, prior to March 26, 2003.

2.  Entitlement for an evaluation in excess of 10 percent for 
bilateral hearing loss, on and after March26, 2003.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from July 1952 to July 
1955.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Denver, Colorado, Regional Office (RO) that granted service 
connection for bilateral hearing loss at a noncompensable 
level of disability.  The disability rating was increased to 
10 percent during the pendancy of this appeal.  As this is 
not the maximum schedular rating that can be assigned, and as 
there has been no withdrawal of the appeal by the appellant, 
the issues have been recharacterized as set forth on the 
title page.  AB v. Brown, 6 Vet. App. 35 (1993).

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application as explained below.

Appellant testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2002.  A transcript of 
that testimony has been associated with the file.

The Board undertook additional development in this case in 
September 2002.  Thereafter, the case was remanded in August 
2003.  That development has been accomplished, and the file 
has been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Appellant has a service-connected disability for 
bilateral hearing loss, currently evaluated as 10 percent 
disabling.

2.  At the time that service connection was granted for 
bilateral hearing loss, appellant had a Level I hearing loss 
in the right ear and a Level II hearing loss in the left ear.

3.  Appellant currently has a Level I hearing loss in the 
right ear and a Level XI hearing loss in the left ear.  The 
increase in hearing loss was clinically demonstrated on VA 
examination of March 26, 2003.


CONCLUSIONS OF LAW

1.  Schedular criteria for an initial compensable rating for 
bilateral hearing loss were not met, prior to March 26, 2003.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.85, Tables VI, VII, Diagnostic Code 6100 (2003).

2.  Schedular criteria for an increased disability rating in 
excess of 10 percent for bilateral hearing loss have not been 
met on or after March 26, 2003.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, VII, 
Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The rating decision currently under appeal was issued after 
enactment of the VCAA.  The VCAA accordingly applies to the 
instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Also, the United States Court of Appeals for Veteran 
Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. 
App. 412 (2004) held, in part, that a VCAA notice consistent 
with 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide, 
and (4) request or tell that claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  This new 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In the present case for bilateral hearing loss, a 
substantially complete claim for service connection was 
received in November 2000; the rating decision currently 
under appeal (which granted service connection but no 
compensable disability) was issued in July 2001.  Prior to 
that rating decision, the RO sent appellant a pre-VCAA duty-
to-assist letter in December 2000 and a VCAA duty-to-assist 
letter in April 2001.  Both duty-to-assist letters detailed 
the evidence needed to substantiate a claim, but neither 
satisfied the fourth element ("give us everything you've 
got") cited in Pelegrini.  However, as will be discussed 
below, the VCAA provisions have been considered and complied 
with.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Although the VCAA notice letters that were sent to appellant 
did not contain the fourth element, the Board finds that 
appellant was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  The VCAA duty-to-
assist letter of April 2001, the original rating decision of 
July 2001, the Statement of the Case (SOC) in November 2001, 
and the subsequent rating decision of December 2003 (which 
increased compensation to 10 percent) all listed the evidence 
on file that had been considered in formulation of the 
decision.  Finally, the Board notes that appellant had a 
hearing before the Travel Board in June 2002, during which 
appellant had the opportunity to present any new evidence or 
argument in support of his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.112 (harmless error).  In this case, because each 
of the four content requirements of a VCAA notice has been 
fully satisfied, any error in not providing a single notice 
to the appellant covering all content requirements is 
harmless error.   

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   In this case, RO 
obtained appellant's service medical records and treatment 
records from the VA Medical Center (VAMC).  Appellant was 
also afforded two VA medical examinations to determine the 
severity of his bilateral hearing loss, that being the sole 
issue currently under appeal.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Factual Background

Appellant's service medical record is on file.  A physical 
examination conducted in December 1952 records an in-service 
ear injury (recent otitis media, left ear, currently 
quiescent, but with tiny perforation to the tympanic 
membranes).   Appellant's separation physical in July 1955 
does not cite any injury or disease to the ear, but does not 
include an audiometric hearing evaluation.

Appellant underwent a VA audiological examination in July 
1983.  The examiner diagnosed hearing within normal limits 
for the right ear, and mild to moderate hearing loss for the 
left ear.  Speech discrimination was excellent bilaterally.

Appellant underwent a left tympanonmastoidectomy at the 
Washington, D.C., VA Medical Center (VAMC) in August 1983.  

Appellant underwent a VA audiological examination in October 
2000.  The examiner diagnosed mild to moderate sensorineural 
hearing loss (SNHL) right ear, and moderate to severe SNHL 
left ear.  The examiner's notes state that the examiner 
encouraged appellant to apply for service-connected 
disability for hearing loss, based upon appellant's service 
history.

Appellant submitted a claim for service connection for 
hearing loss in November 2000.  In his supporting statement 
dated December 2000, appellant asserted that he had injured 
his left ear in 1952 while in service.  Appellant noted that 
he had received left ear surgery at the Washington, D.C., 
VAMC in 1984 and the hearing subsequently became worse.

Appellant underwent a VA audiological examination in June 
2001. During that examination, the Puretone Threshold Levels 
were as follows:
							
HERTZ	1000	2000	3000	4000	AVG LOSS		
RIGHT	45	 45	40	40	 43 dBHl	
LEFT		45	50	60	85	 60 dBHl	

Speech recognition was 96 percent in each ear.  The 
examiner's diagnosis was moderate sensorineural hearing loss 
(SNHL) right ear, and moderately severe SNHL left ear, 
consistent with military service. 

Based on the June 2001 audiological examination, RO issued a 
rating decision in July 2001 that granted service connection 
for bilateral hearing loss but assigned a noncompensable 
disability rating.  Appellant appealed the July 2001 rating 
decision, asserting that the noncompensable rating does not 
accurately reflect the degree of his disability.  Appellant's 
Notice of Disagreement (NOD) asserted that appellant can only 
distinguish approximately 50% of conversations in a group of 
people, and that appellant has difficulty hearing the 
telephone.  

Appellant testified before the Travel Board in June 2002.  
Appellant testified that the June 2001 VA hearing 
examination, upon which the noncompensable initial rating was 
based, was improperly conducted because appellant was wearing 
his hearing aid throughout the examination (T3 - T4).  
Appellant asserted that the defective examination should be 
voided and his disability should be rated under a new 
examination (T4).  Appellant testified that his hearing has 
gotten worse since a 1984 ear operation conducted by VA in 
Washington, D.C. (T4 - T5).  Appellant was not even aware he 
had a hearing loss prior to the operation, but he was told 
that he had a broken bone in the inner ear that had to be 
removed. (T6).  Appellant has had no other audiological 
examinations since the June 2001 examination, but, in his 
opinion, his hearing is worse now than it was at the time of 
the examination, particularly the left ear (T7).  The inner 
ear surgery in 1983 or 1984 was conducted due to appellant's 
headaches, and the surgery seems to have relieved those 
headaches.  (T9).  As appellant understands his hearing loss, 
he does not have difficulty with volume, but rather certain 
frequencies that are hard for him to hear; he also 
misunderstands some words when they are spoken (T9).  
Appellant's hearing may be improved by a self-adjusting 
digital hearing aid, but as of now appellant only has a 
simple hearing aid with an off/on/volume switch (T10).  

Appellant underwent another VA audiological examination in 
March 2003.  During that examination, the Puretone Threshold 
Levels were as follows:

HERTZ	1000		2000		3000		4000		AVG LOSS
RIGHT	30		35		35		50		38 dBHl
LEFT		90		95		105		105+		99+ dBHl

Speech recognition was evaluated to be 96 percent in the 
right ear and 0 percent in the left ear.  The audiologist's 
impression was mild SNHL in the right ear and profound SNHL 
in the left ear.

Based on the March 2003 examination, RO issued a rating 
decision in December 2003 granting 10 percent disability.  
The effective date of the rating was March 26, 2003, that 
being the date of the VA examination.  The file contains no 
communications to the VA by appellant subsequent to the new 
rating decision.

III.  Analysis

Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service-connected 
disabilities affect his or her ability to function under the 
ordinary conditions of life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the VA Rating Schedule.  See 38 U.S.C.A. § 1155 
(West 2002) and 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  The VA 
Rating Schedule applies unless there are exceptional or 
unusual circumstances that would render application of the 
schedule impractical.  38 C.F.R. § 3.321.  Schedular rating 
itself is recognition that a claimant's industrial capacity 
is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Therefore, even though a 10 percent disability 
rating was granted during the pendancy of this appeal, the 
appeal remains active for the Board's review of the 
disability level granted.

Further, there is a legal distinction between a claim for an 
"initial" rating and an "increased" rating claim; an 
appeal from an initial assignment of a disability rating 
requires review of the entire time period involved, and 
contemplates "staged ratings" where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Since this is an appeal of 
the initial disability rating, the Board has considered the 
evidence supporting the initial (noncompensable) rating 
decision, as well as evidence supporting entitlement to a 
subsequent compensable rating.

In considering the severity of a disability, it is essential 
to trace the entire medical history of the veteran so that a 
rating may accurately reflect the elements of a disability 
present.  38 C.F.R. § 4.1, 4.2 (2003); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  The Board has accordingly reviewed 
appellant's entire file, to include service medical records, 
in conjunction with this appeal.  However, while regulations 
require review of the entire recorded history by the 
adjudicator to ensure a more accurate evaluation, they do not 
give past medical reports precedence over the current medical 
findings; where an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Here, service connection has already been granted, and the 
issue at hand is the severity of appellant's hearing loss, 
both at the time that service connection was granted and at 
present.  This discussion will accordingly be limited to 
evidence relevant to those specific questions.  The Board is 
not required to discuss all evidence, when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49 (2001).

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2003).   Hearing 
impairment is determined by averaging the hearing impairment 
at each of the four designated frequencies (1000, 2000, 3000, 
and 4000 Hertz).  This results in a Puretone Threshold 
Average for each ear.  The Puretone Threshold Average is 
charted, in conjunction with the Speech Discrimination 
Percentage for that ear, in Table VI of 38 C.F.R. § 4.85 
(2003).  This results in a score, expressed as a Roman 
numeral, for each ear.  The Roman numeral scores for both 
ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2003), and the intersection of the scores provides the 
percentage of disability.  

Evaluations of defective hearing are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1993).  
The Board has accordingly applied the determinations of the 
June 2001 VA medical examination, the basis for the initial 
noncompensable rating, to the schedular criteria of 38 C.F.R. 
§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2003).  The 
result, per Table VI, is that appellant has a Level I hearing 
loss in the right ear and a Level II hearing loss in the left 
ear.  When these results are charted in Table VII, the result 
is a noncompensable rating.  The Board accordingly finds that 
appellant is not entitled to an initial compensable 
disability rating for hearing loss, prior to March 26, 2003.

There are two provisions for evaluating veterans with 
exceptional patterns of hearing impairment that cannot always 
be accurately assessed under the standards of 38 C.F.R. 
§ 4.85 (2003) as discussed above.  If the Puretone Threshold 
at each of the four frequencies is 55 decibels or more, the 
Roman numeral score may be obtained from either Table VI or 
Table VIA, whichever results in a higher score.  38 C.F.R. 
§ 4.86(a) (2003).  If the Puretone Threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral score is obtained from either Table VI or 
Table VIA, whichever results in a higher score, and is then 
elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2003).  Neither of these criteria is met by the 
June 2001 VA medical examination, so the disability rating is 
determined by applying the criteria of 38 C.F.R. § 4.85 
(2003).  As seen above, this results in a noncompensable 
initial disability rating, prior to March 26, 2003.

The Board must now apply the schedular criteria to the March 
2003 VA medical examination to determine if an increased 
rating in excess of 10 percent should be awarded for the 
period beginning on and after March 26, 2003.  

The Board applied the results of the March 2003 VA 
examination to the schedular criteria of 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100 (2003).  The result, 
per Table VI, is that appellant has a Level I hearing loss in 
the right ear and a Level XI hearing loss in the left ear.  
When these results are charted in Table VII, the result is a 
10 percent disability rating, which is the rating awarded 
appellant in the December 2003 rating decision.

As noted above, there are two provisions for evaluating 
veterans with exceptional patterns of hearing impairment that 
cannot always be accurately assessed under the standards of 
38 C.F.R. § 4.85 (2003).  If the Puretone Threshold at each 
of the four frequencies is 55 decibels or more, the Roman 
numeral score may be obtained from either Table VI or Table 
VIA, whichever results in a higher score.  38 C.F.R. 
§ 4.86(a) (2003).  Appellant's left ear so qualifies.  
However, the highest Roman numeral score under either Table 
VI or Table VIA is a score of XI, so rating under this 
alternative method does not result in a higher disability 
rating for appellant.   

If the Puretone Threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the Roman 
numeral score is obtained from either Table VI or Table VIA, 
whichever results in a higher score, and is then elevated to 
the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2003).  
This criterion is not met by the March 2003 VA medical 
examination.
 
VA must consider potential applications of other diagnostic 
codes, whether or not raised by a claimant.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 583 (1991).  In this case, the 
claimed disability is a straightforward hearing loss and 
there is no other diagnostic code that would be more 
appropriate for rating purposes. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and appellant has not alleged, that these criteria for 
extraschedular rating apply to this case.

The Board notes appellant's contention that his hearing loss 
has worsened, and particularly cites that he is able to 
understand only 50 percent of what is said to him.  A veteran 
is competent to opine that his disability is worse than when 
originally rated.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  However, the Board advises appellant that the 
relevant legal issue is not whether the hearing loss has 
worsened, but rather whether the hearing loss has reached the 
point where an increased rating is appropriate under the 
Rating Schedule.  The Board is bound by the laws and 
regulations of the VA, including the rating schedule 
provisions.  See 38 U.S.C.A. § 7104.  In this case, the 
medical evidence of record shows that the hearing loss was 
not initially compensable under the Rating Schedule, and is 
now compensable at 10 percent, and the Board has no legal 
latitude to depart from the application of the Rating 
Schedule.  

Similarly, the Board notes that appellant believes that the 
June 2001 examination, upon which the initial noncompensable 
rating was based, was flawed because he was wearing hearing 
aids.  The Board cannot retroactively assign a different 
disability level unless a contemporaneous, competent 
audiological examination supports the new rating.  The report 
itself does not indicate that hearing aids were used, and in 
fact noted that the tympanic membranes were examined.  It 
would be unacceptable speculation for the Board to substitute 
the results of the March 2003 examination for the allegedly 
flawed June 2001 examination, especially since appellant 
testified before the Travel Board that his current symptoms 
are worse than they were at the time of the June 2001 
examination. 
  
As the evidence preponderates against appellant's claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. App. 18, 
519 (1996).


ORDER

Initial compensable disability rating for bilateral hearing 
loss, prior to March 26, 2003, is denied.  An increased 
disability rating in excess of 10 percent for bilateral 
hearing loss, on and after March 26, 2003, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



